DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant has submitted amendments to the claims on 05/18/2021. Claims 11 and 16 are amended. Claims 27-32 are newly added. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11-13, 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Scalisi (US PUB. 20160258202) in view of Lyman et al (US PUB. 20150310381, herein Lyman) in further view of Giles et al (US PAT. 10,726,650, herein Giles) in further view of 	Styers et al (US PUB. 20060187034, herein Styers). 

Regarding claim 11, Scalisi teaches A door operator system comprising: 
a door operator comprising: 
a motor (fig. 7a, 0067 lines 1-3, the garage door opener has the motor in it.); 
a traction mechanism connected with the motor (fig. 7a, 0067 lines 1-3 the garage door motor is connected to a traction mechanism in order to open and close the garage door.); 
a door connected with the traction mechanism, wherein operation of the motor causes the traction mechanism to open and/or close the door and wherein the door is located in a doorway into a first enclosed portion of a building (fig. 7a 0067 lines 1-3, The garage door is opened and closed due to operation of the motor. The first enclosed portion of the building is the garage the garage door leads to.);
a controller operatively connected with the motor to open and close the door, wherein the controller includes an authorized user (0022 lines 6-10, “controller can include a button configured to open and close a circuit between a power supply and the garage door opener to enable a garage door to move to one of an open position, partially open position, and closed position”, fig.2, 0062 lines 1-6); 
an imaging system connected with the controller and positioned to collect one or more images of a region proximate to the doorway (0062 lines 4-6, “The image 252 can be taken by the camera assembly 208 and stored by the garage door controller 202”, 0024 “a camera for detecting whether an object enters a space between the garage door frame”); and 
a communication system connected with the controller (0030 lines 12-16, “communication module can be configured to connect to a wireless communication network. The communication module can be configured to receive a first wireless transmission from a remote computing device. The garage door control system can also include a transmitter communicatively coupled to the communication” The communication module is connected to the garage controller and the remote computing device), the communication system adapted to send data from the controller and to communicate command signals to the controller , 
wherein the data includes the image, and wherein the data is sent to a remote user and one or more command signals are received from the remote user (fig.2, 0062 lines 1-6 “user interface 240 displays an image 252 such as a still image or a video of an area near and/or in front of the garage door controller… The image 252 can be taken by the camera assembly 208 and stored by… computing device 204”); 
a remote user device, the remote user device receiving the data and sending the command signals to the operator (0022 lines 13-17 “Methods can include receiving, by the garage door controller, a transmission from the remote computing device. The transmission can include a command to move the garage door to one of the open position, partially open position, and closed position”), [the remote user device including a user authenticator to identify a user as an authorized user]; 
a first lock actuator operatively connected with the controller and adapted to actuate a lock on the door to lock or unlock the door (0022 “The garage door controller can include a button configured to open and close a circuit between a power supply and the garage door opener to enable a garage door to move to one of an open position, partially open position, and closed position.”, the garage door is moved between a closed and open position. Open corresponds to unlocked and closed corresponds to locked.)

Lyman teaches the remote user device including a user authenticator to identify a user as an authorized user (0049 “premises automation controller 135-a may grant access to the delivery person 305 by verifying a temporary access code delivered to a device of the delivery person 305.”)
and a man door in between the first enclosed portion of the building and a second enclosed portion of the building (0047 fig. 3 shows a premise 300. Premise 300 is building. Beyond a garage door 310 exists a door 325 which is situated between the garage and a second enclosed portion of the building. Door 325 corresponds to the man door.), the man door comprising a man door lock and a second lock actuator operatively connected with the controller, wherein the controller causes the second lock actuator to lock or unlock the man door lock (0048 “premises automation controller 135-a may verify that…remote actuated door lock 350-3 of the door to the garage 325 are in a locked position”, 0050 “premises automation controller 135-a may send a command to garage door controller 330 to close the garage door 310…remote actuated door locks 350-1, 350-2, and 350-3, any one or combination of which may perform one or more of the above-described functions” as shown in fig. 3, door 325, which corresponds to the man door, has a remote control actuated door lock which locks , wherein when the door is opened (the door that is opened is taught by Scalisi above) by the authorized user operating the remote user device (0049 “premises automation controller 135-a may grant access to the delivery person 305 by verifying a temporary access code delivered to a device of the delivery person 305.”) [the controller causes the second lock actuator to unlock man door to allow access to the second enclosed portion of the building] 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to have modified the garage door control techniques of Scalisi with the man door actuating teachings of Lyman et al because both references are directed towards controlled actuation of doors and because Lyman teaches “benefits may be realized by providing systems and methods for secure package delivery in relation to premises automation systems.” (Lyman, 0003). 
Scalisi and Lyman do not explicitly teach wherein when the door is opened by the authorized user operating the remote user device the controller causes the second lock actuator to unlock man door to allow access to the second enclosed portion of the building, and wherein the one or more images comprise a first lock image of the lock of the door and wherein the data sent to the remote user comprises the first lock image providing a visual confirmation that the lock of the door has been actuated.
Giles teaches wherein when the door is opened by the authorized user operating the remote user device (taught by Scalisi and Lyman as shown above) the controller causes the second lock actuator to unlock man door to allow access to the second enclosed portion of the building (col 2 lines 45-50, “fourth door group of one or more doors inside the 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to have modified the garage door control techniques of Scalisi and the man door actuating teachings of Lyman with the grouping of door actuating teachings of Giles because all three references are directed to actuation of doors and because Giles teaches that by grouping control of door actuators this provides increased security for homes and businesses (col 1 lines 20-23). 
Scalisi, Lyman and Giles do not teach and wherein the one or more images comprise a first lock image of the lock of the door and wherein the data sent to the remote user comprises the first lock image providing a visual confirmation that the lock of the door has been actuated. 
Styers teaches and wherein the one or more images comprise a first lock image of the lock of the door and wherein the data sent to the remote user comprises the first lock image providing a visual confirmation that the lock of the door has been actuated (0030 “record a sequence of pictures related to the actuation of a door using a door monitoring system”, 0033 “allow the user to view a video or picture”, 0020 “the user provides the pass code to the door monitoring system to confirm a command to actuate a door” 0026 “picture status of a garage door”)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to have modified the garage door control techniques of Scalisi, the man door actuating teachings of Lyman and the grouping of door actuating teachings of Giles with the door image teachings of Styers because all the references are directed to 

Regarding claim 12, Scalisi, Lyman, Giles and Styers teach the system of claim 11.
Giles does teach wherein the imaging system includes a plurality of cameras and wherein the images are video data streams (col 9 lines 13-15 “The one or more cameras 230 may be a video/photographic camera or other type of optical sensing device configured to capture images”)

Regarding claim 13, Scalisi, Lyman, Giles and Styers teach the system of claim 12.
Scalisi further teaches wherein the video streams are communicated to the remote user device via the communication system (0062 lines 1-6 “user interface 240 displays an image 252 such as a still image or a video of an area near and/or in front of the garage door controller).

Regarding claim 16, Scalisi, Lyman, Giles and Styers teach the system of claim 11. 
Scalisi, Lyman and Styers further teach wherein the one or more images include a second lock image of the man door (Lyman, 0047 fig. 3 shows a premise 300. Premise 300 is building. Beyond a garage door 310 exists a door 325 which is situated between the garage and a second enclosed portion of the building. Door 325 corresponds to the man door) lock wherein the data sent to the remote user comprises the second lock image (Scalisi, fig. 2, 0062, 0046 “the garage door 927 can move with respect to a garage door frame 931.“ fig. 2 shows a video of a garage door area on the remote device. Visual confirmation of the actuation of the garage door is shown on the remote device.) providing a visual confirmation that man door lock has been actuated (Steyers, 0030 “record a sequence of pictures related to the actuation of a door using a door monitoring system”). 
the system of claim 11.
Scalisi further teaches further comprising a presence detector for detecting the presence of a person or vehicle proximate to the doorway and wherein the controller sends a signal to the user in response to a signal from the presence detector (0070 “a presence of a visitor with a garage door controller 202… user interface 240 to display on a remote computing device 204 due to the detection of the garage door moving or the presence of the visitor”)

Regarding claim 18, Scalisi, Lyman, Giles and Styers teach the system of claim 11.
Lyman et al teaches wherein the data includes an image of a credential document, the credential document being associated with an authorized person, and wherein the controller opens the door in response to the image of the credential document (0035 lines “capturing an image of the identification card, the detection module 215 may use any combination of the captured information (e.g., photo ID, name, barcode, RFID, etc.)”, 0036 lines 1-3, Documents are scanned prior to allowing access to the delivery person.).

Regarding claim 19, Scalisi, Lyman, Giles and Styers teach the system of claim 18.
Lyman et al further teaches wherein the remote user device (this device is taught by Scalisi as shown above) communicates an authorization time period to the controller (0033 lines 1-9 “monitoring module 205 may receive information… information received may include… an expected time of delivery (e.g., a window of time)” A device remote of monitoring module sends the time. The device therefore corresponds to also being a remote device.), and wherein the controller opens the door in response to the image of the credential document only within the authorization time period (0033 lines 1-9, 0035 second page lines 1-2 “In some cases, such as when the delivery person arrives outside an expected period of time, additional verification 

Regarding claim 20, Scalisi, Lyman, Giles and Styers teach the system of claim 18.
Lyman et al further teaches wherein after the controller opens the door the controller waits for a delay period and then closes the door (0050 lines 5-8, “After detecting the delivery person 305 placing the delivery at the designated delivery location and the delivery person 305 exiting the garage 355, premises automation controller 135-a may send a command to garage door controller 330 to close the garage door 310”)

Regarding claim 21, Scalisi, Lyman, Giles and Styers teach the system of claim 11, 
Lyman further teaches wherein the user authenticator comprises a keypad to accept a password or a scanner to detect a fingerprint of the authorized user (0036 “In some embodiments, the detection module 215 may request that the delivery person enter information associated with the package such as a tracking number and/or an employee identification code.” 0038 “upon detecting the arrival and/or verifying the identity of the delivery person, the management module 220 may send a temporary access code to a device of the delivery person… The temporary access code may include a temporary electronic key configured to unlock the front door… a temporary keypad code configured to open the garage door via a keypad outside the garage door”).

Regarding claim 22, Scalisi, Lyman, Giles and Styers teach the system of claim 11, 
Scalisi teaches further comprising an image monitor connected with the imaging system and the controller (0095), wherein the image monitor analyses image data and determines that the doorway is blocked (fig. 12 800, detection of an object blocking the doorway is shown)
the system of claim 22, 
Scalisi teaches wherein, in response to the determination that the doorway is blocked, the controller prevents operation of the motor to close the door (fig. 12 804). 

Regarding claim 24, Scalisi, Lyman, Giles and Styers teach the system of claim 23, 
Scalisi teaches wherein, when the determination that the doorway is blocked occurs at a time when the controller operates the motor to close the door, the controller halts the closing operation (fig. 12 804) and operates the motor to open the door (0024).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scalisi (US PUB. 20160258202) in view of Lyman et al (US PUB. 20150310381, herein Lyman) in further view of Giles et al (US PAT. 10,726,650, herein Giles) in further view of Styers et al (US PUB. 20060187034, herein Styers) in further view of Proefke et al (US PUB. 20050035658, herein Proefke)

Regarding claim 14, Scalisi, Lyman, Giles and Styers teach the system of claim 11.
Lyman further teaches the man door (0047 fig. 3 shows a premise 300. Premise 300 is building. Beyond a garage door 310 exists a door 325 which is situated between the garage and a second enclosed portion of the building. Door 325 corresponds to the man door.)
However, Scalisi, Lyman and Giles do not teach wherein the controller further comprises delay timer, wherein the delay timer monitors when the door is closed, and wherein the controller causes the second lock actuator to lock the man door at the expiration of a user-programmable delay from when the door is closed. 
	Proefke does teach wherein the controller further comprises delay timer, wherein the delay timer monitors when the door is closed, and wherein the controller causes the second lock actuator to lock the man door (man door actuation is taught by Lyman as shown at the expiration of a user-programmable delay from when the door is closed (0012 “After that door is closed, the body control module implements an adaptive delay that delays activation of the vehicle door locks. Following the delay, the locks are activated and the doors are locked”, 0003 “a lock delay system, the length of the time delay following door closure, but prior to lock activation, may be preset to any duration.”, After a door is closed a delay is run. After the delay, all the doors are locked. The delay is programmable.). 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to have modified the garage controller teachings of Scalisi, the man door of Lyman and the group door actuation teachings of Giles with the door locking teachings of Proefke because the references are all directed towards automatic actuation of doors based on conditions and because Proefke fulfills a need that exists for a locking system with adaptive actuation that tailors the time delay for situations (0004).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Scalisi (US PUB. 20160258202) in view of Lyman et al (US PUB. 20150310381, herein Lyman) in further view of Giles et al (US PAT. 10,726,650, herein Giles) in further view of Styers et al (US PUB. 20060187034, herein Styers) in further view of Sugita (US PUB. 20170267211) in further view of Proefke et al (US PUB. 20050035658, herein Proefke).

Regarding claim 15, Scalisi, Lyman and Giles teach the system of claim 11.
Lyman teaches man door (0048 second to last line “unlocking a man door”)
However, Scalisi, Lyman and Giles do not teach wherein the controller further comprises a delay timer wherein the delay timer monitors when the door is opened and wherein the controller causes the second lock actuator to unlock the man door at the expiration of a user programmable delay from when the door is opened.
wherein the controller further comprises a delay timer wherein the delay timer monitors when the door is opened and wherein the controller causes the second lock actuator to unlock the man door at the expiration of a [user programmable] delay from when the door is opened (0043 “detects a driver's door unlock operation by the driver's door unlock sensor… centralized control unit 39 selectively unlocks the door lock(s) 40 on the basis of the result of time measurement performed by the timer unit… the centralized control unit 39 unlocks all the door locks”)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to have modified the garage controller teachings of Scalisi, the man door of Lyman and the group door actuation teachings of Giles with the door unlocking teachings of Sugita because the references are all directed towards actuation of door locks automatically and because Sugita teaches a means for controlling the door in a manner “that enhances security” (0016).
Scalisi, Lyman, Giles and Sugita do not teach user programmable delay. 
Proefke teaches user programmable delay (0003 “a lock delay system, the length of the time delay following door closure, but prior to lock activation, may be preset to any duration.”). 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to have modified the garage controller teachings of Scalisi, the man door of Lyman, the group door actuation teachings of Giles and the door unlocking teachings of Sugita with the door locking teachings of Proefke because all the cited references control actuating doors based on conditions and because Proefke fulfills a need that exists for a locking system with adaptive actuation that tailors the time delay for situations (0004).

Claim 27-29, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scalisi (US PUB. 20160258202) in view of Lyman et al (US PUB. 20150310381, herein Lyman) .

Regarding claim 27, Scalisi, Lyman, Giles and Styers teach the system of claim 11.
Scalisi, Lyman, Giles and Styers do not teach further comprising a plurality of wind load locks and a respective plurality of wind load lock actuators connected with the controller and adapted to actuate the wind load locks to secure the door against strong winds.
Xiqun teaches further comprising a plurality of wind load locks and a respective plurality of wind load lock actuators connected with the controller and adapted to actuate the wind load locks to secure the door against strong winds (third paragraph under detailed description of the preferred embodiments “the remote control glass door and window capable of
automatically closing under the condition of strong wind is provided”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to have modified the garage door control techniques of Scalisi, the man door actuating teachings of Lyman, the grouping of door actuating teachings of Giles and the door image teachings of Styers with the wind based door control teachings of Xiqun since the cited references are all directed towards door actuation and because Xiqun teaches a means for closing doors under high wind conditions automatically which helps prevents indoor damage and is safer than a person manually opening and closing the door (background of the invention). 

	Regarding claim 28, Scalisi, Lyman, Giles, Styers and Xiqun teach the system of claim 27.
Scalisi and Xiqun teach wherein the controller is adapted to actuate the wind load lock actuators at the same time (Xiqun third paragraph under detailed description of the  as the first lock actuator (Scalisi fig. 7a 0067 lines 1-3)

Regarding claim 29, Scalisi, Lyman, Giles, Styers and Xiqun teach the system of claim 27.
Xiqun further teaches wherein the controller actuates the wind load lock actuators in response to a wind lock command sent by the remote user device (Xiqun third paragraph under detailed description of the preferred embodiments, “remote control opening and closing door windows can be remotely controlled through the remote controller”). 

Regarding claim 31, Scalisi, Lyman, Giles, Styers and Xiqun teach the system of claim 27. 
Scalisi, Styers and Xiqun teach wherein the one or more images include a third lock image of one or more of the wind load locks (Xiqun third paragraph under detailed description of the preferred embodiments, “remote control opening and closing door windows can be remotely controlled through the remote controller”) and wherein the data sent to the remote user (Scalisi 0062 lines 1-6 “user interface 240 displays an image 252 such as a still image or a video of an area near and/or in front of the garage door controller) comprises the third lock image providing a visual confirmation that wind load lock has been actuated (Steyers, 0030 “record a sequence of pictures related to the actuation of a door using a door monitoring system”).

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scalisi (US PUB. 20160258202) in view of Lyman et al (US PUB. 20150310381, herein Lyman) in further view of Giles et al (US PAT. 10,726,650, herein Giles) in further view of Styers et al (US PUB. .

Regarding claim 30, Scalisi, Lyman, Giles, Styers and Xiqun teach the system of claim 29.
Xiqun teaches send the wind lock command to actuate the wind load lock actuators (Xiqun third paragraph under detailed description of the preferred embodiments “the motor controller controls the motor to move to close the door and window, so that damage to the indoor article caused by strong wind can be avoided”).
Scalisi, Lyman, Giles, Styers and Xiqun do no teach wherein the remote device is adapted to monitor a weather forecast service and to send the wind lock command to actuate the wind load lock actuators (taught by Xiqun as shown above) based on a message from the weather forecast service.
Hatch further teaches wherein the remote device is adapted to monitor a weather forecast service and to send the wind lock command to actuate the wind load lock actuators based on a message from the weather forecast service (0031 “Weather module 120 may operate to control one or more appliances or systems in response to the weather-related information. For example, the weather-related information may be forecast... weather module 120 may automatically open or close barriers”, 0025 “automated opening and/or closing of barriers of a property (e.g., doors and windows of a home”). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to have modified the garage door control techniques of Scalisi, the man door actuating teachings of Lyman, the grouping of door actuating teachings of Giles, the door image teachings of Styers and the wind based door control teachings of Xiqun with the forecast dependent door actuation teachings of Hatch since the cited references are all directed towards door actuation and because Hatch teaches a means for “optimize heating and/or . 

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scalisi (US PUB. 20160258202) in view of Lyman et al (US PUB. 20150310381, herein Lyman) in further view of Xiqun et al (Chinese Patent Publication CN205314813, herein Xiqun) in further view of Styers et al (US PUB. 20060187034, herein Styers).

Regarding claim 32, Scalisi teaches A door operator system comprising: 
a door operator comprising: 
a motor (fig. 7a, 0067 lines 1-3, the garage door opener has the motor in it.); 
a traction mechanism connected with the motor (fig. 7a, 0067 lines 1-3 the garage door motor is connected to a traction mechanism in order to open and close the garage door.); 
a door connected with the traction mechanism, wherein operation of the motor causes the traction mechanism to open and close the door and wherein the door is located in a doorway into a first enclosed portion of a building (fig. 7a 0067 lines 1-3, The garage door is opened and closed due to operation of the motor. The first enclosed portion of the building is the garage the garage door leads to.); 
a controller operatively connected with the motor to open and close the door, wherein the controller includes an authorized user (0022 lines 6-10, “controller can include a button configured to open and close a circuit between a power supply and the garage door opener to enable a garage door to move to one of an open position, partially open position, and closed position”, fig.2, 0062 lines 1-6); 
an imaging system connected with the controller and positioned to collect one or more images of a region proximate to the doorway (0062 lines 4-6, “The image 252 can be ; 
and a communication system connected with the controller (0030 lines 12-16, “communication module can be configured to connect to a wireless communication network. The communication module can be configured to receive a first wireless transmission from a remote computing device. The garage door control system can also include a transmitter communicatively coupled to the communication” The communication module is connected to the garage controller and the remote computing device), the communication system adapted to send data from the controller and to communicate command signals to the controller (fig.2, 0062 lines 1-6 “user interface 240 displays an image 252 such as a still image or a video of an area near and/or in front of the garage door controller… The image 252 can be taken by the camera assembly 208 and stored by… computing device 204”, 0022 lines 13-17 “Methods can include receiving, by the garage door controller, a transmission from the remote computing device. The transmission can include a command to move the garage door to one of the open position, partially open position, and closed position”, Image data is sent from the controller to a remote computing device. Command signals are communicated to the controller from the computing device.), 
wherein the data includes the one or more images, and wherein the data is sent to a remote user and one or more command signals are received from the remote user (fig.2, 0062 lines 1-6 “user interface 240 displays an image 252 such as a still image or a video of an area near and/or in front of the garage door controller… The image 252 can be taken by the camera assembly 208 and stored by… computing device 204”); 
a remote user device, the remote user device receiving the data and sending the command signals to the operator (0022 lines 13-17 “Methods can include receiving, by the garage door controller, a transmission from the remote computing device. The transmission can include a command to move the garage door to one of the open position, partially open position, , [the remote user device including a user authenticator to identify a user as the authorized user]; 
wherein the data sent to the remote user (0062 lines 1-6 “user interface 240 displays an image 252 such as a still image or a video of an area near and/or in front of the garage door controller).
Scalisi does not teach a wind load lock releasably connected with the door, the remote user device including a user authenticator to identify a user as the authorized user, a wind load lock actuator operatively connected with the controller and adapted to actuate the wind load lock to secure the door against strong winds; and a man door between the first enclosed portion of the building and a second enclosed portion of the building, the man door comprising a man door lock and a second lock actuator operatively connected with the controller, wherein the controller causes the second lock actuator to lock or unlock the man door lock, and wherein the one or more images comprise a first lock image of one or more of the wind load lock and a second lock image of the man door lock and wherein the data sent to the remote user comprises the first lock image and the second lock image.
Lyman teaches the remote user device including a user authenticator to identify a user as the authorized user (0049 “premises automation controller 135-a may grant access to the delivery person 305 by verifying a temporary access code delivered to a device of the delivery person 305.”)
and a man door between the first enclosed portion of the building and a second enclosed portion of the building (0047 fig. 3 shows a premise 300. Premise 300 is building. Beyond a garage door 310 exists a door 325 which is situated between the garage and a second enclosed portion of the building. Door 325 corresponds to the man door) the man door comprising a man door lock and a second lock actuator operatively connected with the controller, wherein the controller causes the second lock actuator to lock or unlock the man door lock (0048 “premises automation controller 135-a may verify that…remote actuated 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to have modified the garage door control techniques of Scalisi with the man door actuating teachings of Lyman et al because both references are directed towards controlled actuation of doors and because Lyman teaches “benefits may be realized by providing systems and methods for secure package delivery in relation to premises automation systems.” (Lyman, 0003). 
Scalisi and Lyman do no teach a wind load lock releasably connected with the door, a wind load lock actuator operatively connected with the controller and adapted to actuate the wind load lock to secure the door against strong winds, and wherein the one or more images comprise a first lock image of one or more of the wind load lock and a second lock image of the man door lock and wherein the data sent to the remote user (taught by Scalisi as shown above) comprises the first lock image and the second lock image.
Xiqun teaches a wind load lock releasably connected with the door (third paragraph under detailed description of the preferred embodiments “the remote control glass door and window capable of automatically closing under the condition of strong wind is provided”)
a wind load lock actuator operatively connected with the controller and adapted to actuate the wind load lock to secure the door against strong winds (third paragraph under detailed description of the preferred embodiments “the remote control glass door and window capable of automatically closing under the condition of strong wind is provided”). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to have modified the garage door control techniques of Scalisi, the man door actuating teachings of Lyman, with the wind based door control teachings of Xiqun since the cited references are all directed towards door actuation and because Xiqun teaches a means for closing doors under high wind conditions automatically which helps prevents indoor damage and is safer than a person manually opening and closing the door (background of the invention). 
Scalisi, Lyman and Xiqun do not teach and wherein the one or more images comprise a first lock image of one or more of the wind load lock and a second lock image of the man door lock and wherein the data sent to the remote user comprises the first lock image and the second lock image.
Styers teaches and wherein the one or more images comprise a first lock image of one or more of the wind load lock (wind load lock taught by Xiqun as shown above in rejection of claim 32) and a second lock image of the man door lock (man door lock taught by Lyman as shown above in rejection of claim 32) and wherein the data sent to the remote user (sending image data taught by Scalisi as shown above in rejection of claim 32) comprises the first lock image and the second lock image (0030 “record a sequence of pictures related to the actuation of a door using a door monitoring system”, 0033 “allow the user to view a video or picture”, 0026 “picture status of a garage door”, 0026 “the user provides the pass code to the door monitoring system to confirm a command to actuate a door” pictures related to locks of doors are taught by Styers).


Relevant Prior Art 
	Chanbonpin (US PUB. 20180030759) has been deemed relevant prior art since it is focused on weather monitoring for actuating of a gate. 

Response to Arguments
Applicant’s arguments, filed 5/18/2021, with respect to the rejection(s) of claim(s) 11 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Scalisi (US PUB. 20160258202) in view of Lyman et al (US PUB. 20150310381, herein Lyman) in further view of Giles et al (US PAT. 10,726,650, herein Giles) in further view of Styers et al (US PUB. 20060187034, herein Styers).
Applicant argues on page 9 that Scalisi, Lyman and Giles do not teach a system that provides an image of a lock mechanism communicated to a remote device to provide conformation that a lock has been actuated. 
Due to amendments to the claims, Styers has been introduced. Styers teaches a system that allows for users to receive videos/pictures (0033). The system is able to record a sequence of pictures related to actuation of a door (0030). The door actuation works as a lock since user provides a passcode in order to actuate the door (0020). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/T.D.S./            Examiner, Art Unit 2116                                                                                                                                                                                            
/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116